PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/289,775
Filing Date: 1 Mar 2019
Appellant(s): RICHTER et al.



__________________
Dina Halajian
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03-31-2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10-30-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Rejection 1

Claims 1-2 and 6-7, 12-14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen (9,226,984).
	According to claim 1, the liposomal composition contains an encapsulated therapeutic agent, a phospholipid, cholesterol and the internal osmolarity of 340-440 mOs/Kg and the mass ratio of the therapeutic agent to lipid component is about 1:5 to 1:8.
	Petersen discloses liposomal compositions containing a chelating agent DSPC, cholesterol and PEG-DSPE-2000 with a chelator as the active agents. The molar ratios of the lipid 50:40:10 and the chelator amount is 10 mM with the internal osmolarity of 340 mOsm/kg and external osmolarity of 310 (Abstract, col. 2, line 45 through col. 3, line 2, col. 5, line 23 through vol. , line 10, col. 6, line 60 through col. 7, line 21, col. 10, lines 12-56, col. 20, lines13-49, Example 1 ) Although Peterson only gives the molar ratios of the lipids used in the liposomes and the chelator, since he recites several 

Rejection 2

	Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dannenberg (US 2009/0238876) in view of Petersen (9,226,984), Webb (US 2005/0118249), Profitt (US 2004/0175417), Doorschodt (US 2008/0187901) individually or in combination.
	Dannenberg teaches liposomal formulations containing alendronate (bisphosphonate). The liposomes are made of DSPC, DCPG and cholesterol in mole ratio of 3:1:2 (Abstract, 0082-0085, Example 1 and claims). Since the liposomes contain the same component in the same ratios, it is the examiner’s position that the compressibility of the liposomes would be less than 0.7 ml/g as recited in instant claim 6. What is lacking in Dannenberg is the specific teaching of the claimed ratio of the therapeutic agent to lipid. Assuming that the ratio is different in Dannenberg, as evident from Example 1 of Dannenberg, the lipid is hydrated with an aqueous solution of aldronate and since the amount of the encapsulated aldronate depends on the concentration of the solution of aldronate which is used for hydration, it would have been obvious to one of ordinary skill in the art to use appropriate concentrations of aldronate in the hydrating medium to achieve the claimed aldronate to lipid ratio of 1:5 
	The teachings of Peterson which discloses the claimed internal and external osmolarity values have been discussed above.
	Webb discloses liposomal compositions containing biological agents which include anti-neoplastic drugs and antibiotics. According to Webb, liposomes having the internal osmolarities of about 200, 300 and 400 mOsm/kg exhibit optimal retention of drugs (Abstract, 0058-0059, 0097 and examples).
Profitt teaches while disclosing liposomal formulations that the aqueous buffer can be added with salts and saccharides to achieve any desired osmolarity (Abstract and 0028).
Doorschodt while disclosing organ preservation compositions teaches that the physiological osmolarity is 300 to 400 mOs (0071, 0178 and claim 23).
It would have been obvious to one of ordinary skill in the art to use proper osmolarities for internal buffer with a reasonable expectation of success since Peterson teaches claimed internal and external osmolarities of liposomes containing therapeutic agents and Webb teaches that 200 to 400 mOsm/kg of internal buffer exhibits optimal retention of the drug and since Profitt teaches that buffer solutions can be adjusted with salts and saccharides to achieve any desired osmolarity. One of ordinary skill in the art would be motivated further to use the internal and the external pH of the liposomes around claimed osmolarity since Doorschodt teaches that physiological osmolarity is between 300 to 400 mOsm  Since it is well-known in the art of liposomes that the sizes of the liposomes and the polydispersity could be controlled by membrane filtration techniques, 

Rejection 3 

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Epstein-Barash (US 2012/0034296) or Kohane (US 2013/0041311) in view of Petersen (9,226,984), Webb (US 2005/0118249), Profitt (US 2004/0175417), Doorschodt (US 2008/0187901) individually or in combination.
Epstein-Barash teaches liposomal formulations containing DSPC, DCPG and cholesterol in mole ratio of 3:1:2 (Abstract and 0040). The lipid film is dissolved in t-butanol, lyophilized and hydrated with an aqueous medium at 55-60 degrees. One of the drugs taught is Dexamethasone (0040). The ratios of the drug to the lipid appear to fall within the ratios claimed (0067-0070). Since the liposomes contain the same components in the same ratios, it is the examiner’s position that the compressibility of the liposomes would be less than 0.7 ml/g. Assuming that the ratio of drug to lipid is different in  Epstein-Barash, since the amount of the encapsulated lipophilic drug depends on the initial concentration of the drug added to the t-butanol and the lipid it would have been obvious to one of ordinary skill in the art to use appropriate concentrations of the drug to achieve the claimed aldronate to lipid ratio of 1:5 to 1:8. Such a manipulation is well within the art of highly developed liposome technology.
Kohane teaches liposomal formulations containing DSPC, DSPG and cholesterol in ratios of 3:1:2. The active agents include chemotherapeutic agents such as alkylating 
 	Epstein-Barash or Kohane do not teach the osmolality of the internal aqueous medium.
Webb while disclosing lipid carriers for improved drug retention teaches that liposomes having internal buffer concentrations of osmolarities of about 200, 300 and 400 mOsm/kg exhibit optimal retention of daunorubicin (0097).
Profitt teaches that the aqueous buffer can be added with salts and saccharides to achieve any desired osmolarity (Abstract and 0028).
Doorschodt while disclosing organ preservation compositions teaches that the physiological osmolarity is 300 to 400 mOs/kg (0071, 0178 and claim 23).
It would have been obvious to one of ordinary skill in the art to use proper osmolarities for internal buffer and adjust the osmolarity of the external buffer to a desired value since Peterson teaches claimed internal and external osmolarities of liposomes containing therapeutic agents and Webb teaches that 200 to 400 mOsm/kg of internal buffer exhibits optimal retention of the drug and since Profitt teaches that buffer solutions can be adjusted with salts and saccharides to achieve any desired osmolarity. One of ordinary skill in the art would be motivated further to use the internal and the external pH of the liposomes around claimed osmolarity since Doorschodt teaches that physiological osmolarity is between 300 to 400 mOsm Epstein-Barash and Kohane do 

Rejection 4 

	Claims 1-2 and  4-7, 12-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh (US 2006/0222694) in combination with Petersen (9,226,984), Webb (US 2005/0118249), Doorschodt (US 2008/0187901) individually or in combination.
	The teachings of Petersen and Webb have been discussed above.
Oh teaches liposomal compositions containing camptothecins (topotecan). The phospholipids which could be use in the formation of liposomes include phosphatidylcholine, phosphatidylglycerol. The composition further contains cholesterol. The drug:lipid ratios fall within the instantly claimed range. The internal and external aqueous media have near physiological osmolality (298-320) (Abstract, 0009, 0012-0018, Tables 2-4 and examples).
Doorschodt while disclosing organ preservation compositions teaches that the physiological pH is 300 to 400 mOs (0071, 0178 and claim 23).


Rejection 5

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dannenberg (US 2009/0238876) or Epstein-Barash or Kohane (US 2013/0041311) in  view of Petersen (9,226,984), Webb (US 2005/0118249), Profitt (US 2004/0175417), Doorschodt (US 2008/0187901) individually or in combination as set forth above,, further in view of Tardi (US 2008/0044464), Pilkiewicz (US 2009/0130193) individually or in combination.
	The teachings of Dannenberg, Epstein-Barash, Kohane, Petersen, Webb, Doorschodt and Profitt have been discussed above. As pointed out before, 
	Tardi while disclosing liposomal formulations containing daunorubicin teaches that it can be loaded into the liposomes  either in 0.1 to 1 weight ratio or 0.2 to 1 weight ratio (Examples).
	Pilkiewicz while disclosing cisplatin containing liposomes teach that cisplatin can be loaded into the liposomes at different lipid:drug ratios (Examples 1 and 2).
	It would have been obvious to one of ordinary skill in the art to encapsulate drugs in different drug:lipid ratios depending upon whether the drug is lipophilic or hydrophilic and the condition of the subject treated since it is evident from the references of Tardi and Pilkiewicz that one can manipulate the drug : lipid ratios.
	
Rejection 6

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dannenberg (US 2009/0238876) or Epstein-Barash or Kohane (US 2013/0041311) in  view of Petersen (9,226,984), Webb (US 2005/0118249), Profitt (US 2004/0175417), Doorschodt (US 2008/0187901) individually or in combination further in view of Tardi (US 2008/0044464), Pilkiewicz (US 2009/0130193) individually or in combination, further in view of Tardi (US 2008/0044464), Pilkiewicz (US 2009/0130193) individually or in combination as set forth above, further in view of Barnett (2011/0104052).
	The teachings of Dannenberg, Epstein-Barash, Kohane, Webb, Profitt, Doorschodt, Tardi and Pilkiewicz have been discussed above.

Since the liposomes contain the same component in the same ratios, it is the examiner’s position that the compressibility of the liposomes would be less than 0.7 ml/g. Assuming that the compressibility in Epstein-Barash, Dannenberg, Kohane is different from claimed compressibility, since the compressibility depends on either components forming the liposomes themselves or the process steps such as extrusion and ultrafiltration or both, it would have been obvious to one of ordinary skill in the art to manipulate the components and the extrusion and ultrafiltration steps to achieve the desired compressibility with a reasonable expectation of success. It would also been obvious to one of ordinary skill in the art that one can prepare liposomes with claimed polydispersity by the extrusion procedure since extrusion process produces liposomes with less polydispersity.

Rejection 7 

Claims 17-18  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Oh (US 2006/0222694) by itself or in combination with Doorschodt (US 2008/0187901) ; OR 2) Dannenberg (US 2009/0238876) or Epstein-Barash or Kohane (US 2013/0041311) in  view of Webb (US 2005/0118249),  Profitt (US 2004/0175417), Doorschodt (US 2008/0187901)  individually or in combination, further .
	The teachings of Oh, Dannenberg, Epstein-Barash, Webb, Profitt and Doorschodt have been discussed above. As also pointed out above, Barnett discloses extrusion process to reduce the sizes of the liposomes. 
	Metselaar teaches that liposomes can be extruded through membranes to obtain a liposomal population with claimed polydispersity (Abstract, (Example 23 and Table 1).
	To obtain a liposomal population with less polydispersity values would have been obvious to one of ordinary skill in the since it is known in the art to obtain such a liposomal population using extrusion process as evident from Metselaar. Although Oh does not teach bisphosphonates or other claimed drugs as the therapeutic drugs, it would have been obvious to one of ordinary skill in the art that any anti-cancer agent or drug could be used for liposomal encapsulation with a reasonable expectation of success.
	
WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The Double Patenting rejection over USP 9,993,427.
The Double Patenting rejection over USP 10.265,269. 

 

(2) Response to Argument

REJECTION 1

Appellant’s arguments have been fully considered, but are not found to be persuasive. First of all, it should be pointed out that claims1 and 2 do not recite what the liposome phospholipids are and what the therapeutic agent is, but recites only mass ratio of the lipid and therapeutic agent; these claims however recite cholesterol  as ’20 molar percent’. It is well-known in the art that hydrophilic therapeutic agents are added to the phospholipids forming the liposomes and since the amount encapsulated therapeutic agent depends upon its solubility in the aqueous medium which is used to hydrate the phospholipids, it would be obvious to one of ordinary skill in the art to manipulate the encapsulated amounts by increasing or decreasing the amounts that specific therapeutic agent in the aqueous medium in which it is soluble. Similarly, since the lipophilic therapeutic agents are soluble in organic solvent in which the phospholipids are also soluble, it would be obvious to one of ordinary skill in the art to manipulate the encapsulated amounts of lipophilic therapeutic agents which are solubilized in the same organic solvent in which phospholipids are dissolved to make the lipid film. Instant claim does not recite what the therapeutic agent is, whether it is hydrophilic or lipophilic and therefore, reciting the ratios of the lipid to therapeutic agent is not meaningful and does not add any patentable weight. Furthermore, applicant has not shown that the ratios in Peterson do not fall within the ratios claimed. Appellant’s 
Appellant arguments that the hydration step of Peterson is an initial step of Peterson thin-film hydration technique, and is followed by several other steps in order to arrive at the final Peterson liposome product and formulation and that a skilled person in the art would readily understand the subsequent steps of the Peterson liposome preparation method would affect the final drug:lipid mass ratio are deemed to be speculative in the absence of experimental comparative studies. It is interesting to note that in paragraphs 0054-0057 Appellant describes, extrusion steps and ultrafiltration and dialyzing steps. 
Appellant’s arguments that Peterson does not teach or suggest a liposome having an osmolarity internal to the liposome in a range of 340-440 mOsm/L are not persuasive since in Table 9, Peterson teaches 295, 375, 415 mOsm/L osmolarity values and it should also be pointed out that claimed lower range amount of 340 mO/kg is closer to physiological osmolarity. Appellant does not adequately describe how the mOsm/L are different from claimed 340-440 mO/kg. Furthermore, osmolarity of a solution is an independent property of a solution and does not depend on the density of liposome.	


REJECTION 2

Appellant’s arguments have been fully considered, but are not found to be persuasive. Appellant’s arguments in essence are similar to those raised for the rejection of claims over Peterson. Appellant argues that a skilled person in the art would have no reason or motivation to arrive at the specifically claimed therapeutic agent to lipid mass ratio based on the undisclosed and infinite range of possibilities of Dannenberg.
This argument is not persuasive. As pointed out above, it is well-known in the art that hydrophilic therapeutic agents are added to the phospholipids forming the liposomes and since the amount encapsulated therapeutic agent depends upon its solubility in the aqueous medium which is used to hydrate the phospholipids, it would be obvious to one of ordinary skill in the art to manipulate the encapsulated amounts by increasing or decreasing the amounts that specific therapeutic agent in the aqueous medium in which it is soluble. This very fact is evident from Table 1 of Dannenberg where he teaches low dose liposome encapsulated alendronate and high dose liposome encapsulated liposome. The encapsulation of low and high doses shows that one can manipulate the encapsulated amounts of hydrophilic therapeutic agent independent of the lipid amount. The rationale behind appellant’s arguments that a skilled person in the art would not be motivated to readily change a concentration of drug in the hydrating medium because such a modification would result in other 
	Appellant argues that Webb describes liposomes having no cholesterol or substantially no cholesterol, i.e., less than 20 mol % cholesterol and in contrast to claimed liposome comprising “at least 20 molar % cholesterol and thus, teaches away from the claimed invention.
	This argument is not persuasive since Webb is combined for its teachings of liposomes having the internal osmolarities of about 200, 300 and 400 mOsm/kg exhibit optimal retention of drugs. Webb thus, is not teaching away and contrary to citrate at an osmolarity of 300 mOs/kg is utilized as the internal loading buffer compared to 600 mOs/kg”. This only implies that there is a significant improvement in retention of vincristine (not daunorubicin as appellant states). when the cholesterol is low and does not imply that there is no retention of vincristine when the cholesterol is high and it would appear that it only refers to citrate as buffer. Secondly, according to Webb in paragraph 0050, ‘substantially no cholesterol’ means less than 20 mole % which includes 19.9 mole % and instant claims recite ‘at least 20 mole % which includes just 20 mole % and applicant has not shown any unexpected results obtained using 20 mole percent cholesterol as opposed to 19.9 mole %. 
	Appellant argues that Profitt refers to osmolarity and  not osmolality and does not cure the deficiencies of Dannenberg.. This argument is not persuasive since functionally they are the same and contributed by salts and saccharides and expressed in same units of mOs/kg (Google).

	This argument is not persuasive since Doorschodt refers to physiological osmolarity and the physiological osmolarity is very pertinent whether it is an organ preservation system or blood circulating liposomes which are administered to human body and therefore, not analogous art. 

REJECTION 3

Appellant’s arguments have been fully considered, but are not found to be persuasive. Appellant argues that the teachings of Eppstein-Barash shows liposomal drug loading in units of weight over volume while the claimed mass ratio is about 1:5 to 1:8 of drug to lipid by mass and these can’t be compared. This argument is not persuasive. Eppstein-Barash teaches several lipophilic drugs and as pointed out above, since lipophilic drugs are added to the organic solvent containing the phospholipid(s), it is within the skill of the art to add the desired amount of lipophilic drug to the organic solvent which is encapsulated within the bilayer of the liposomes. The examiner sees no experimental comparative studies with the liposomes described by Eppstein-Barash.
	Appellant argues that Kohane describes liposome entrapped alkylating and anti-microbial agents for ultrasound-triggered drug release and that Kohane does not teach or suggest any therapeutic gent to lipid mass ratio. These arguments are similar to 
	The examiner has already addressed Appellant’s arguments regarding Peterson, Webb, Profitt and Doorschodt.

REJECTION 4

Appellant argues that Oh describes the topotecan/lipid ratio is about 0.02 to about 0.4 or about 2 to 40 % by weight and drug/lipid ratio in Oh is much large range (genus) than the more specific range of about 0.125 to about 0.2 or about 12.5 % to 20 % by weight. The rationale behind this argument is not entirely clear to the examiner since it is obvious to one of ordinary skill in the art of liposomes that the drug-lipid ratios can be varied and appellant has not shown any unexpected results obtained by selected from the ratios taught by Oh. Secondly, this argument might have been persuasive, provided applicant has shown unexpected results and claim 1 reciting a specific active agent. Claim 1 however, does not recite any specific agents and thus, the ratios are not meaningful. The examiner has already addressed applicant’s arguments regarding Petersen, Webb, Profitt and Doorschodt.

REJECTION 5

The Examiner has already addressed Appellant’s arguments with regard to Dannenberg, Epstein-Barash, Kohane, Petersen, Webb, Profitt and Doorschodt. 
	These arguments are not persuasive. Contrary to Appellant s arguments, Tardi’s liposomes can be without cholesterol or with 20 mole % cholesterol as evident from p 0076. Therefore, contrary to Appellant’s arguments, Tardi is very pertinent art and not a non-analogous art. Furthermore, the rejection is a 103 rejection and not a 102 rejection and Tardi is suggestive of even 20 mole % cholesterol. With regard to Appellant’s arguments that neither Tardi nor Pilkiewicz teach or suggest an internal liposomal osmolality of 340-440 mO/kg, the Examiner points out that the rejection is based on the combination of references which are suggestive of claimed osmolarities. 
	Appellant while agreeing that in Table 3 Pilkiewicz describes several :lipid/drug ratios argues that ratios of the lipid to drug (cisplatin)ratios are different from instant lipid/drug range. This argument is not found to be persuasive since Pilkiewicz teaches that one can change the ratios of lipid to drug depending upon the solubility. Furthermore, some lipophilic compounds such as cisplatin are not very soluble in aqueous solutions and one cannot increase the amount of drugs such as cisplatin compared to the amount of phospholipid and the reference of Pilkiewicz is indicative of that. Instant generic term ‘therapeutic agent’ does not exclude lipophilic drugs such as cisplatin.




REJECTION 6

	The Examiner has already addressed Appellant’s arguments with regard to Dannenberg, Epstein-Barash, Kohane, Petersen,  Webb, Profitt and Doorschodt.
Appellant argues that Barnett does not teach or suggest a liposome comprising at least 20 mole percent cholesterol and the osmolarity. This argument is not persuasive since Barnett is combined for its teachings of repeatedly extrusion through 100 nm filters and subjected to ultrafiltration and this technique can be applied to any liposome irrespective of its cholesterol content and osmolarity and appellant has not shown that to be otherwise. 

REJECTION 7

	The Examiner has already addressed Appellant’s arguments with regard to Dannenberg, Epstein-Barash, Kohane, Petersen, Webb, Profitt and Doorschodt.
	Appellant argues that nowhere does Metselaar teach or suggest any osmolarity and does not teach 20 mole percent cholesterol. This argument is not persuasive since Metselaar is combined for using extrusion process to obtain specific polydispersity of liposomes and this process would be the same irrespective of the liposomal content of cholesterol and liposomal osmolarity and Appellant has not shown that to be otherwise.




Respectfully submitted,
/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.